UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2013 Annual Report to Shareholders DWS Floating Rate Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 26 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Information About Your Fund's Expenses 45 Tax Information 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Floating rate loans tend to be rated below investment grade. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. About Senior Loans Senior loans are loans made by large banks to corporations that usually either are not investment-grade or are unrated as borrowers, typically to finance a corporate acquisition or restructuring. These loans usually have the highest standing in a borrower's capital structure, so the holders of the loan have first claim to the company's cash flow and to proceeds from the sale of any company assets. The interest rate on a senior loan is adjustable and reflects a spread above a benchmark short-term lending rate, such as LIBOR. Banks that originate these loans typically limit their exposure by forming a syndicate with other lenders. Institutional investors, including mutual funds, insurance companies and hedge funds, typically provide a liquid secondary market. While less familiar to the investing public than high-yield bonds, the size of the senior loan market currently exceeds that of the high-yield corporate bond market. For the 12-month period ended May 31, 2013, DWS Floating Rate Fund provided a return of 7.93%, in comparison with the fund's benchmark, the Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index, which returned 8.70%, and the average fund in the Morningstar Bank Loan category peer group, which returned 8.79%. As the fund's fiscal period opened, a slippage in U.S. economic indicators along with heightened concerns over the viability of the euro had credit markets unsettled. However, June of 2012 saw demand for loans stabilize to a degree, driven in part by an increase in the formation of collateralized loan obligations (CLOs), an investment vehicle that promotes leveraged loan ownership by institutions other than banks. Credit sectors overall would soon be supported by the anticipation and eventual announcement of additional bond purchases by the U.S. Federal Reserve Board (the Fed), as well as guidance to the effect that the Fed would continue its zero rate policy through 2015. Through the year ending May 31, 2013, the European debt crisis receded to some degree and signs of firming in U.S. housing helped to boost credit sentiment. In the fall of 2012, U.S. fixed-income markets were focused primarily on the run-up to and the aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Despite the impending "fiscal cliff," markets seemed to anticipate a reasonable resolution, and credit-sensitive sectors continued their trend of outperformance. An increase in demand for loans pushed secondary market yields down, leading to a wave of refinancing by borrowers at lower rates and yields to investors. Longer-term U.S. Treasury yields vacillated in the early months of 2013, as hopes for the U.S. economy strengthened, but concerns over the European debt crisis persisted. Investors generally took a benign view of credit conditions following the temporary resolution of the U.S. fiscal wrangling and sought yield wherever it could be found. The positive sentiment for risk assets was supported by continued improvement in key housing and employment measures. Demand for loans was supported additionally by investors seeking a measure of defense against a future rise in interest rate levels in the event of continued economic strengthening. As the fund's fiscal year drew to a close, several technical factors led loan prices to soften. In April 2013, CLO issuance temporarily dipped in the wake of new regulations that impacted reserve requirements for banks sponsoring these vehicles. In addition, while loans have a floating rate feature that greatly mitigates the impact of rising interest rates, loan prices were nonetheless pressured by rising U.S. Treasury yields. Specifically, as interest rates climbed, high-yield corporate bond prices suffered and some credit-oriented investment vehicles holding both loans and high yield bonds were forced to sell loans in order to meet redemption requests. Positive and Negative Contributors to Fund Performance Positive contributors in the portfolio included Fairway Group Acquisition Co., a CLO. We purchased Fairway Group Acquisition Co. at what we believed to be an attractive valuation, and the position has benefited as the CLO market increasingly gained acceptance. Clear Channel Communications, Inc., a leading radio broadcast and billboard company, also performed well. The loan rebounded off lows as sentiment stabilized with respect to the company's operations. Another loan that contributed was Frac Tech International LLC, a provider of hydraulic fracturing services to the oil and gas industry. The loan has an attractive yield and has benefited from heightened resource recovery activity in recent years. Negative contributors included Westwood One, Inc.,* a broadcaster and syndicator of content for radio companies. A recent acquisition has weighed on operating results, and the company was hurt by controversial comments from a leading talk show host which caused some advertisers to pull their business. LodgeNet Interactive Corporation,* a leading provider of video entertainment services to hotels and hospitals, has seen its results impacted negatively by the increasing consumer adoption of tablets and other portable connected devices. Another detractor was hibu plc (formally Yell Group PLC),* a European yellow pages provider. The company has experienced setbacks in transitioning to a digital, Internet-based format. LodgeNet and hibu were both purchased at what we believed to be low valuations, but we exited the positions at a loss given continued uncertainty over the outlook for both companies. * Not held in the portfolio as of May 31, 2013. "As the period unfolded, the positive sentiment for risk assets was supported by continued improvement in key housing and employment measures." Outlook and Positioning We believe the investment case for senior loans remains sound. Issuer defaults by principal balance for the institutional loan market have remained low. For the trailing 12 months ended May 31, 2013, defaults were 1.40% of loan balances, compared to 1.05% for the 12 months ended May 31, 2012. There may be certain borrowers who came to market at the height of the 2007 credit bubble who may be vulnerable to default in the months ahead. However, in our view, loan fundamentals more broadly support a continued modest default rate over the next several quarters. This view is based on the ongoing, albeit halting, improvement in overall economic conditions, as well as strong balance sheets and low borrowing costs for companies. Demand from investors attracted to the floating rate feature of loans remains strong. With some recent forced selling by credit investors seeking liquidity, we have been able to purchase what we believe to be sound assets at attractive valuations. Portfolio Management Team James T. Anderson, Managing Director Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset & Wealth Management in 2006 after 25 years of experience in the corporate and leveraged credit markets. Prior to his current role, he served as the CIO for DB Advisors in the Americas and as the Global Head and CIO of High Yield Strategies. Prior to joining, he worked as Head of Flagship Capital Management, a subsidiary of Bank of America, as a specialty asset manager focused on below-investment grade corporate credit investments. • Co-Head of Active Asset Management and Member of the AWM Global Client Group Executive Committee and the Asset Management CIO Executive Committee: New York. • AB from Dartmouth College. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know LSTA is the Loan Syndications and Trading Association. The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The fund's Morningstar Bank Loan peer group consists of funds which primarily invest in floating-rate bank loans instead of bonds. In exchange for their credit risk, these loans offer high interest payments that typically float above a common short-term benchmark such as the London Interbank Offered Rate, or LIBOR. Leveraged loans typically carry interest rates that reflect a spread above some reference rate, generally LIBOR (the London Interbank Offered Rate). Given the recent very low levels of short-term interest rates, in order to attract investors, many leveraged loans have incorporated LIBOR floors. A LIBOR floor requires that the reference rate applied to a loan meet a certain minimum regardless of actual LIBOR levels; however, the interest paid on such loans will not adjust upward until LIBOR rises above the level of the LIBOR floor. Performance Summary May 31, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 2.75% load) % % % S&P®/LSTA Leveraged Loan Index† % % % Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % S&P®/LSTA Leveraged Loan Index† % % % Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 No Sales Charges % % % S&P®/LSTA Leveraged Loan Index† % % % Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 No Sales Charges % % % S&P®/LSTA Leveraged Loan Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2012 are 1.17%, 1.91%, 1.05% and 0.83% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 Class A shares' growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on June 29, 2007. The performance shown for the index is for the time period of June 30, 2007 through May 31, 2013, which is based on the performance period of the life of the Fund. † The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Class A Class C Class S Institutional Class Net Asset Value 5/31/13 $ 5/31/12 $ Distribution Information as of 5/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of May 31, 2013 Principal Amount ($) Value ($) Loan Participations and Assignments 90.4% Senior Loans** Consumer Discretionary 26.3% 99 Cents Only Stores, Term Loan, 5.25%, 1/11/2019 Academy Ltd., Term Loan, 4.5%, 8/3/2018 AMC Entertainment, Inc., Term Loan, 3.5%, 4/30/2020 Armstrong World Industries, Inc.: Term Loan A, 2.784%, 3/15/2018 Term Loan B, 3.5%, 3/16/2020 Atlantic Broadband Finance LLC, Term Laon B, 3.25%, 12/2/2019 August LuxUK Holding Company SARL, Term Loan, 5.0%, 4/27/2018 August U.S. Holding Company, Inc., Term Loan B, 5.0%, 4/27/2018 Autoparts Holdings Ltd., First Lien Term Loan, 6.5%, 7/28/2017 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Boyd Gaming Corp., Term Loan, 6.0%, 12/17/2015 Burlington Coat Factory Warehouse Corp., Term Loan B1, 5.5%, 2/23/2017 Caesars Entertainment Operating Co.: Term Loan B6, 5.443%, 1/26/2018 Term Loan B4, 9.5%, 10/31/2016 Calceus Acquisition, Inc., Term Loan, 5.75%, 1/31/2020 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Cenveo Corp., Term Loan, 6.25%, 2/13/2017 Cequel Communications LLC, Term Loan B, 3.5%, 2/14/2019 Chrysler Group LLC, Term Loan B, 6.0%, 5/24/2017 Cinedigm Digital Funding I LLC, Term Loan, 3.75%, 4/29/2016 Clear Channel Communications, Inc., Term Loan B, 3.844%, 1/29/2016 Crown Media Holdings, Inc., Term Loan B, 4.0%, 7/14/2018 Cumulus Media Holdings, Inc.: First Lien Term Loan, 4.5%, 9/17/2018 Second Lien Term Loan, 7.5%, 9/16/2019 David's Bridal, Inc., Term Loan B, 5.0%, 10/11/2019 EMI Music Publishing Ltd., Term Loan B, 4.25%, 6/29/2018 Entercom Radio LLC, Term Loan B, 5.0%, 11/23/2018 Getty Images, Inc., Term Loan B, 4.75%, 10/18/2019 Golden Nugget, Inc.: Term Delay Draw, 3.2%, 6/30/2014 Term Loan B, 3.2%, 6/30/2014 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Harron Communications Corp., Term Loan B, 5.0%, 10/6/2017 Hillman Group, Inc., Term Loan B, 4.25%, 5/29/2017 Hilton Hotels Corp., Zero Coupon, 11/12/2015 Hubbard Radio LLC, Term Loan B, 4.5%, 4/28/2017 IMG Worldwide, Inc., Term Loan B, 5.5%, 6/16/2016 ION Media Networks, Inc., Term Loan B, 7.25%, 7/31/2018 J Crew Group, Inc., Term Loan B1, 4.0%, 3/7/2018 JC Penney Corp., Inc., First Lien Term Loan, 6.0%, 4/30/2018 Jo-Ann Stores, Inc., Term Loan, 4.0%, 3/16/2018 Kalispel Tribal Economic Authority, Term Loan B, 7.5%, 2/24/2017 Kasima LLC, Term Loan B, 3.25%, 5/14/2021 Landry's, Inc., Term Loan B, 4.75%, 4/24/2018 Leslie's Poolmart, Inc., Term Loan B, 5.25%, 10/16/2019 Local TV Finance LLC, Term Loan B2, 4.2%, 5/7/2015 Mediacom Illinois LLC, Term Loan E, 4.5%, 10/23/2017 Mohegan Tribal Gaming Authority: Term Loan B, 5.5%, 3/31/2015 Term Loan B, 9.0%, 3/31/2016 National CineMedia LLC, Term Loan, 2.95%, 11/26/2019 National Vision, Inc., Term Loan B, 7.0%, 8/2/2018 Neiman Marcus Group, Inc., Term Loan, 4.0%, 5/16/2018 NEP Supershooters LP: Term Loan, 4.75%, 1/18/2020 Second Lien Term Loan, 9.5%, 8/18/2020 Oceania Cruises, Inc., Term Loan B, 5.063%, 4/27/2015 Otter Products LLC, Term Loan B, 5.25%, 5/14/2019 Penn National Gaming, Inc., Term Loan B, 3.75%, 7/16/2018 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Pilot Travel Centers LLC: Term Loan B, 3.75%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Tomkin LLC, First Lien Term Loan, 5%, 11/9/2018 Quad/Graphics, Inc., Term Loan B, 4.0%, 7/26/2018 Raycom TV Broadcasting, Inc., Term Loan B, 4.25%, 5/31/2017 Regal Cinemas, Inc., Term Loan B, 2.784%, 8/23/2017 Remy International, Inc., Term Loan B, 4.25%, 3/5/2020 Renfro Corp., Term Loan B, 5.75%, 1/30/2019 Sagittarius Restaurants LLC, Term Loan, 7.25%, 10/1/2018 San Juan Cable Holdings LLC: Term Loan B, 6.0%, 6/9/2017 Second Lien Term Loan, 8.784%, 6/8/2018 Seminole Hard Rock Entertainment, Inc., Term Loan B, 3.5%, 5/15/2020 Seminole Tribe of Florida, Term Loan, 3.0%, 4/29/2020 Sesac Holdco II LLC: First Lien Term Loan, 6.0%, 2/8/2019 Second Lien Term Loan, 10.0%, 6/28/2019 Springs Windows Fashions LLC: Term Loan B, 6.0%, 5/31/2017 Second Lien Term Loan, 11.25%, 11/30/2017 SRAM LLC, Term Loan B, 4.0%, 6/7/2018 Tempur-Pedic International, Inc., Term Loan B, 3.5%, 12/12/2019 Toys 'R' Us-Delaware, Inc.: Term Loan B2, 5.25%, 5/25/2018 Term Loan B3, 5.25%, 5/25/2018 Term Loan, 6.0%, 9/1/2016 Travelport LLC: Term Delay Draw, 5.533%, 8/21/2015 Term Loan, 5.533%, 8/21/2015 Term Loan S, 5.534%, 8/21/2015 Second Lien Term Loan, 9.5%, 1/29/2016 UCI International, Inc., Term Loan B, 5.5%, 7/26/2017 Univision Communications, Inc., Term Loan, 4.5%, 3/2/2020 UPC Financing Partnership, Term Loan AF, 4.0%, 1/29/2021 Village Roadshow Films (BVI) Ltd., Term Loan B, 4.75%, 11/21/2017 Visant Holding Corp., Term Loan B, 5.25%, 12/22/2016 WaveDivision Holdings LLC, Term Loan B, 4.0%, 10/15/2019 WMG Acquisition Corp.: Term Delay Draw, 3.75%, 7/1/2020 Term Loan, 5.25%, 7/1/2020 Yankee Candle Company, Inc., Term Loan B, 5.25%, 4/2/2019 Consumer Staples 8.5% Albertson's LLC: Term Loan B1, 4.25%, 3/21/2016 Term Loan B2, 4.75%, 3/21/2019 American Seafoods Group LLC, Term Loan B, 5.25%, 3/16/2018 B&G Foods, Inc., Term Loan B, 4.0%, 11/30/2018 Bellisio Foods, Inc., Term Loan, 7.0%, 12/15/2017 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Centerplate, Inc., Term Loan A, 5.75%, 10/15/2018 Clearwater Seafoods LP, Term Loan B, 6.75%, 6/6/2018 Collective Brands Finance, Inc., Term Loan, 7.25%, 10/9/2019 Del Monte Foods Co., Term Loan, 4.0%, 3/8/2018 Fairway Group Acquisition Co., Term Loan, 6.75%, 8/17/2018 Focus Brands, Inc.: Term Loan, 4.25%, 2/21/2018 Second Lien Term Loan, 10.25%, 8/21/2018 Grocery Outlet, Inc., Term Loan B1, 5.5%, 12/10/2018 HJ Heinz Co., Term Loan B2, 3.5%, 3/27/2020 Hostess Brands, Inc., Term Loan, 6.75%, 3/6/2020 NBTY, Inc., Term Loan B2, 3.5%, 10/1/2017 North American Breweries, Inc., Term Loan B, 7.5%, 12/11/2018 Pinnacle Foods Finance LLC, Term Loan G, 3.25%, 4/29/2020 Pinnacle Holdco SARL, Term Loan, 4.75%, 7/24/2019 Prestige Brands, Inc., Term Loan, 3.75%, 1/31/2019 Roundy's Supermarkets, Inc., Term Loan B, 5.75%, 2/13/2019 Sprouts Farmers Markets Holdings LLC, Term Loan, 4.5%, 4/23/2020 SUPERVALU, Inc., Term Loan B, 5.0%, 3/21/2019 U.S. Foods, Inc., Term Loan B, 5.75%, 3/31/2017 Weight Watchers International, Inc., Term Loan B2, 3.75%, 4/2/2020 Wendy's International, Inc., Term Loan B, 3.25%, 5/15/2019 Windsor Quality Food Co., Ltd., Term Loan B, 5.0%, 2/16/2017 Energy 3.9% Chesapeake Energy Corp., Term Loan, 5.75%, 12/1/2017 Crestwood Holdings LLC, Term Loan B, 9.75%, 3/26/2018 Energy Transfer Equity LP, Term Loan B, 3.75%, 3/24/2017 Frac Tech International LLC, Term Loan B, 8.5%, 5/6/2016 MEG Energy Corp., Term Loan, 3.75%, 3/31/2020 Murray Energy Corp., Term Loan B, 4.75%, 5/24/2019 NGPL PipeCo LLC, Term Loan B, 6.75%, 9/15/2017 Ruby Western Pipeline Holdings LLC, Term Loan B, 3.5%, 3/27/2020 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Saxon Energy Services, Inc., Term Loan B, 5.5%, 1/22/2019 Sheridan Production Partners I LLC: Term Loan B2, 5.0%, 9/14/2019 Term Loan B2-1A, 5.0%, 9/25/2019 Term Loan B2-1M, 5.0%, 9/25/2019 Tallgrass Operations LLC, Term Loan, 5.25%, 11/13/2018 Walter Energy, Inc., Term Loan B, 5.75%, 4/2/2018 Financials 5.2% American Capital Holdings, Inc., Term Loan, 5.5%, 8/22/2016 AmWINS Group, Inc., Term Loan, 5.0%, 9/6/2019 Asurion LLC, Term Loan B1, 4.5%, 5/24/2019 Awas Aviation Capital Ltd., Term Loan, 3.5%, 7/16/2018 AWAS Finance Luxembourg SARL, Term Loan B, 3.5%, 6/10/2016 Clipper Acquisitions Corp., Term Loan B, 4.0%, 2/6/2020 CNO Financial Group, Inc., Term Loan B2, 3.75%, 9/20/2018 Cooper Gay Swett & Crawford Ltd., First Lien Term Loan, 5.0%, 4/6/2020 Cunningham Lindsey U.S., Inc., First Lien Term Loan, 5.0%, 12/10/2019 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 Evergreen Acqco 1 LP, Term Loan, 5.0%, 7/9/2019 FGI Operating Co., LLC, Term Loan, 5.5%, 4/19/2019 Istar Financial, Inc.: Term Loan, 4.5%, 10/16/2017 Term Loan A2, 7.0%, 3/17/2017 Level 3 Financing, Inc., Term Loan B, 5.25%, 8/1/2019 LPL Holdings, Inc., Term Loan B, 3.25%, 3/29/2019 Luxlas Fund LP, Term Loan B, 6.5%, 8/14/2017 Nuveen Investments, Inc., Term Loan, 4.193%, 5/13/2017 Ocwen Financial Corp., Term Loan, 5.0%, 2/15/2018 Serta Simmons Holdings LLC, Term Loan, 5.0%, 10/1/2019 Springleaf Financial Funding Co., Term Loan, 5.5%, 5/10/2017 Starwood Property Trust, Inc., Term Loan B, 3.5%, 4/17/2020 U.S. Coatings Acquisition, Inc., Term Loan, 4.75%, 2/3/2020 Health Care 5.2% Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 AMN Healthcare, Inc., Term Loan B, 5.25%, 4/5/2018 Aptalis Pharma, Inc., Term Loan B, 5.5%, 2/10/2017 Bausch & Lomb, Inc., Term Loan, 4.0%, 5/17/2019 Bright Horizons Family Solutions, Inc., Term Loan B, 4.0%, 1/30/2020 Community Health Systems, Inc., Term Loan, 3.773%, 1/25/2017 Convatec, Inc., Term Loan, 5.0%, 12/22/2016 DaVita, Inc.: Term Loan B2, 4.0%, 11/1/2019 Term Loan B, 4.5%, 10/20/2016 Drumm Investors LLC, Term Loan, 5.0%, 5/4/2018 Education Management LLC, Term Loan C2, 4.313%, 6/1/2016 Grifols, Inc., Term Loan B, 4.25%, 6/1/2017 HCA, Inc., Term Loan B3, 2.948%, 5/1/2018 Healogics, Inc., First Lien Term Loan, 5.25%, 2/5/2019 Hologic, Inc., Term Loan B, 4.5%, 8/1/2019 IMS Health, Inc., Term Loan B1, 3.75%, 9/1/2017 Lifepoint Hospitals, Inc., Term Loan B, 2.7%, 7/24/2017 Onex Carestream Finance LP, Term Loan B, 5.0%, 2/25/2017 Par Pharmaceutical Companies, Inc., Term Loan B, 4.25%, 9/30/2019 Surgical Care Affiliates, Inc.: Term Delay Draw, 4.25%, 4/29/2018 Term Loan B, 4.284%, 12/29/2017 Valeant Pharmaceuticals International, Inc.: Term Loan D1, 3.5%, 2/13/2019 Term Loan C1, 3.5%, 12/11/2019 VWR Funding, Inc., Term Loan, 4.194%, 4/3/2017 Warner Chilcott Co., LLC, Term Loan B2, 4.25%, 3/15/2018 Warner Chilcott Corp.: Incremental Term Loan B1, 4.25%, 3/15/2018 Term Loan B1, 4.25%, 3/15/2018 WC Luxco SARL, Term Loan B3, 4.25%, 3/15/2018 Industrials 16.5% Acosta, Inc., Term Loan D, 5.0%, 3/2/2018 Advantage Sales & Marketing, Inc.: First Lien Term Loan, 4.25%, 12/18/2017 Second Lien Term Loan, 8.25%, 6/17/2018 Allegiant Travel Co., Term Loan B, 5.75%, 3/10/2017 Alliance Laundry Systems LLC, Term Loan, 4.5%, 12/7/2018 American Petroleum Tankers LLC, Term Loan B, 4.75%, 10/2/2019 Ancestry.com, Inc., Term Loan, 5.25%, 12/28/2018 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 CEVA Group PLC: Term Loan B, 5.276%, 8/31/2016 Letter of Credit, 5.283%, 8/31/2016 ClientLogic Corp., Term Loan, 7.028%, 1/30/2017 Coach America Holdings, Inc.: First Lien Term Loan, LIBOR plus 3.0%, 4/18/2014* Letter of Credit, LIBOR plus 5.75%, 4/21/2014* Commercial Barge Line Co., First Lien Term Loan, 7.5%, 9/23/2019 Connolly Holdings, Inc., First Lien Term Loan, 6.5%, 7/13/2018 Corporate Executive Board Co., Term Loan B, 5.0%, 7/2/2019 CPG International, Inc., Term Loan, 5.75%, 9/18/2019 CPI International, Inc., Term Loan B, 5.0%, 2/13/2017 Crossmark Holdings, Inc.: Term Loan, 4.5%, 12/20/2019 Second Lien Term Loan, 8.75%, 12/21/2020 Delta Air Lines, Inc., Term Loan B, 4.25%, 4/20/2017 Dematic SA, Term Loan, 5.25%, 12/27/2019 DynCorp International LLC, Term Loan B, 6.25%, 7/7/2016 Garda World Security Corp., Term Loan B, 4.5%, 11/13/2019 Generac Power Systems, Inc., Term Loan B, 6.25%, 5/30/2018 Genpact International, Inc., Term Loan B, 5.5%, 8/30/2019 Grede LLC, Term Loan B, 4.5%, 5/2/2018 Hertz Corp., Term Loan B, 3.75%, 3/11/2018 IG Investment Holdings LLC, First Lien Term Loan, 6.0%, 10/31/2019 Infor (U.S.), Inc., Term Loan B2, 5.25%, 4/5/2018 Intelligrated, Inc., First Lien Term Loan, 4.5%, 7/30/2018 Interactive Data Corp., Term Loan B, 3.75%, 2/11/2018 Language Line LLC: Term Loan B, 6.25%, 6/20/2016 Second Lien Term Loan, 10.5%, 12/20/2016 Lineage Logistics Holdings LLC, Term Loan, 4.5%, 4/26/2019 Livingston International, Inc., First Lien Term Loan, 5.0%, 4/16/2019 LMI Aerospace, Inc., Term Loan, 4.75%, 12/28/2018 MModal, Inc., Term Loan B, 7.5%, 8/15/2019 Monitronics International, Inc., Term Loan B, 4.25%, 3/23/2018 Orbitz Worldwide, Inc.: Term Loan B, 4.5%, 9/20/2017 Term Loan C, 5.75%, 5/20/2019 Ozburn-Hessey Holding Co., LLC, Term Loan B, 8.25%, 4/8/2016 PRV Aerospace LLC, Term Loan B, 6.5%, 5/9/2018 Rexnord LLC, Term Loan B, 3.75%, 4/2/2018 Sabre, Inc., Term Loan B, 5.25%, 2/19/2019 Silver II US Holdings LLC, Term Loan, 4.0%, 12/13/2019 Six3 Systems, Inc., Term Loan B, 7.0%, 10/4/2019 Sophia LP, Term Loan B, 4.5%, 7/19/2018 SourceHov LLC, First Lien Term Loan, 5.25%, 4/30/2018 STG-Fairway Acquisitions, Term Loan B, 6.25%, 2/28/2019 SumTotal Systems LLC, First Lien Term Loan, 6.25%, 11/16/2018 SurveyMonkey.com, LLC, Term Loan B, 5.5%, 2/5/2019 Swift Transportation Co., Inc., Term Loan B2, 4.0%, 12/21/2017 Synagro Technologies, Inc., Term Loan B, 2.28%, 4/2/2014 Tank Holding Corp., Term Loan, 4.25%, 7/9/2019 TASC, Inc., Term Loan B, 4.5%, 12/18/2015 Terex Corp., Term Loan B, 4.5%, 4/28/2017 Transdigm, Inc., Term Loan C, 3.75%, 2/28/2020 TricorBraun, Inc., Term Loan B, 4.0%, 5/3/2018 TriNet Group, Inc., Term Loan B, 6.5%, 10/24/2018 U.S. Security Holdings, Inc.: Term Dalay Draw, 6.0%, 7/28/2017 Term Loan, 6.0%, 7/28/2017 United Airlines, Inc., Term Loan B, 4.0%, 3/22/2019 WASH Multifamily Laundry Systems LLC, Term Loan, 5.25%, 2/21/2019 Waste Industries U.S.A., Inc., Term Loan B, 4.0%, 3/17/2017 WESCO Distribution, Inc., Term Loan B, 4.5%, 12/12/2019 West Corp., Term Loan B8, 3.75%, 6/29/2018 WP CPP Holdings LLC, First Lien Term Loan, 4.75%, 12/27/2019 Information Technology 9.5% Arris Group, Inc., Term Loan B, 3.5%, 4/17/2020 Aspect Software, Inc., Term Loan B, 7.0%, 5/6/2016 Attachmate Corp.: First Lien Term Loan, 7.25%, 11/22/2017 Second Lien Term Loan, 11.0%, 11/22/2018 Avaya, Inc.: Term Loan B3, 4.773%, 10/26/2017 Term Loan B5, 8.0%, 3/30/2018 Blackboard, Inc., Term Loan B2, 6.25%, 10/4/2018 Blue Coat Systems, Inc., Term Loan, 4.5%, 2/15/2018 Booz Allen Hamilton, Inc., Term Loan B, 4.5%, 7/31/2019 CommScope, Inc., Term Loan, 3.75%, 1/12/2018 Deltek, Inc.: First Lien Term Loan, 5.0%, 10/10/2018 Second Lien Term Loan, 10.0%, 10/10/2019 DG FastChannel, Inc., Term Loan B, 7.25%, 7/26/2018 First Data Corp.: Term Loan, 4.193%, 3/24/2017 Term Loan B, 4.195%, 3/23/2018 Freescale Semiconductor, Inc., Term Loan B4, 5.0%, 3/2/2020 Global Cash Access LLC, Term Loan B, 4.0%, 3/1/2016 Hyland Software, Inc., First Lien Term Loan, 5.5%, 10/25/2019 iPayment, Inc., Term Loan B, 5.75%, 5/8/2017 Microsemi Corp., Term Loan, 3.75%, 2/19/2020 NPC International, Inc., Term Loan B, 4.5%, 12/28/2018 NXP BV, Term Loan A1, 4.5%, 3/3/2017 Oberthur Technologies Holding SAS, Term Loan B, 6.252%, 3/30/2019 Riverbed Technology, Inc., Term Loan, 4.0%, 12/18/2019 RP Crown Parent, LLC, First Lien Term Loan, 6.75%, 12/21/2018 Sensus U.S.A., Inc.: First Lien Term Loan, 4.75%, 5/9/2017 Second Lien Term Loan, 8.5%, 5/9/2018 SI Organization, Inc., Term Loan B, 4.5%, 11/22/2016 SkillSoft Corp., Term Loan B, 5.0%, 5/26/2017 SymphonyIRI Group, Inc., Term Loan B, 4.5%, 12/1/2017 Materials 7.8% American Rock Salt Holdings LLC, Term Loan, 5.5%, 4/25/2017 Arch Coal, Inc., Term Loan B, 5.75%, 5/16/2018 AZ Chem U.S., Inc., Term Loan, 5.25%, 12/22/2017 Berry Plastics Holding Corp., Term Loan D, 3.5%, 2/7/2020 Caraustar Industries, Inc., Term Loan, 7.5%, 5/1/2019 Chemtura Corp., Term Loan B, 5.5%, 8/27/2016 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 Exopack LLC, Term Loan, 5.0%, 5/31/2017 Fairmount Minerals Ltd., Term Loan B, 5.25%, 3/15/2017 Ineos U.S. Finance LLC, 6 year Term Loan, 4.0%, 5/4/2018 JMC Steel Group, Inc., Term Loan, 4.75%, 4/3/2017 Kronos Worldwide, Inc., Term Loan B, 7.0%, 6/13/2018 Nexeo Solutions LLC, Term Loan B, 5.0%, 9/8/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 Nusil Technology LLC, Term Loan, 5.25%, 4/7/2017 Reynolds Group Holdings, Inc., Term Loan, 4.75%, 9/28/2018 Tronox, Inc., Term Loan, 4.5%, 3/13/2020 Tube City IMS Corp., Term Loan, 4.75%, 3/20/2019 Unifrax Corp., Term Loan, 4.25%, 11/28/2018 Univar, Inc., Term Loan B, 5.0%, 6/30/2017 Vantage Specialty Chemicals, Inc., Term Loan B, 5.0%, 2/10/2018 Waupaca Foundry, Inc., Term Loan, 4.5%, 6/29/2017 World Kitchen, Inc., Term Loan B, 5.5%, 3/4/2019 Telecommunication Services 4.7% Alaska Communications Systems Holdings, Inc., Term Loan B, 5.75%, 10/21/2016 Alcatel-Lucent U.S.A., Inc., Term Loan C, 7.25%, 1/30/2019 DigitalGlobe, Inc., Term Loan B, 3.75%, 1/31/2020 Fibertech Networks LLC, Term Loan, 4.75%, 12/18/2019 Genesys Telecom Holdings U.S., Inc., Term Loan B, 4.0%, 2/7/2020 Global Tel*Link Corporation, First Lien Term Loan, 5.0%, 5/22/2020 Intelsat Jackson Holdings Ltd., Term Loan, 5.25%, 2/3/2014 NTELOS, Inc., Term Loan B, 5.75%, 11/8/2019 Sorenson Communications, Inc., Term Loan, 9.5%, 10/31/2014 Syniverse Holdings, Inc., Term Dalay Draw, 4.0%, 4/23/2019 Telesat LLC, Term Loan B, 3.5%, 3/28/2019 Time Warner Telecom Holdings, Inc., Term Loan B, 2.7%, 4/17/2020 Virgin Media Investment Holdings Ltd., Term Loan B, 3.5%, 2/17/2020 Windstream Corp.: Term Loan B4, 3.5%, 1/23/2020 Term Loan B3, 4.0%, 8/8/2019 Zayo Group LLC, Term Loan B, 4.5%, 7/2/2019 Utilities 2.8% Calpine Corp., Term Loan B1, 4.0%, 4/2/2018 Equipower Resources Holdings LLC: First Lien Term Loan, 5.5%, 12/21/2018 Second Lien Term Loan, 10.0%, 6/21/2019 Essential Power LLC, Term Loan B, 4.5%, 8/8/2019 La Frontera Generation LLC, Term Loan, 4.5%, 9/30/2020 LSP Madison Funding LLC, Term Loan, 5.5%, 6/28/2019 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/22/2017 Texas Competitive Electric Holdings Co., LLC: Term Loan, 3.693%, 10/10/2014 Term Loan, 4.693%, 10/10/2017 Topaz Power Holdings LLC, Term Loan, 5.25%, 2/26/2020 Total Loan Participations and Assignments (Cost $2,342,736,441) Corporate Bonds 5.9% Consumer Discretionary 1.5% APX Group, Inc., 144A, 6.375%, 12/1/2019 Libbey Glass, Inc., 6.875%, 5/15/2020 LKQ Corp., 144A, 4.75%, 5/15/2023 MGM Resorts International, 7.75%, 3/15/2022 Netflix, Inc., 144A, 5.375%, 2/1/2021 Penske Automotive Group, Inc., 144A, 5.75%, 10/1/2022 Rent-A-Center, Inc., 144A, 4.75%, 5/1/2021 Sirius XM Radio, Inc.: 144A, 4.25%, 5/15/2020 144A, 5.25%, 8/15/2022 SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 (a) Sotheby's, 144A, 5.25%, 10/1/2022 Travelport LLC, 144A, 6.402%, 3/1/2016 Wolverine World Wide, Inc., 144A, 6.125%, 10/15/2020 Consumer Staples 0.1% Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 Energy 1.7% Halcon Resources Corp., 8.875%, 5/15/2021 Midstates Petroleum Co., Inc., 144A, 9.25%, 6/1/2021 Newfield Exploration Co., 6.875%, 2/1/2020 Offshore Group Investment Ltd.: 144A, 7.125%, 4/1/2023 7.5%, 11/1/2019 Pacific Drilling SA, 144A, 5.375%, 6/1/2020 (a) Sabine Pass Liquefaction LLC: 144A, 5.625%, 2/1/2021 144A, 5.625%, 4/15/2023 SM Energy Co., 144A, 5.0%, 1/15/2024 Financials 0.5% AmeriGas Finance LLC, 7.0%, 5/20/2022 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Hexion U.S. Finance Corp., 144A, 6.625%, 4/15/2020 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 Health Care 0.1% Tenet Healthcare Corp., 144A, 4.375%, 10/1/2021 Industrials 0.4% General Cable Corp., 144A, 5.75%, 10/1/2022 Iron Mountain, Inc., 5.75%, 8/15/2024 Welltec AS, 144A, 8.0%, 2/1/2019 Information Technology 0.5% Freescale Semiconductor, Inc., 4.155%***, 12/15/2014 Sensata Technologies BV, 144A, 4.875%, 10/15/2023 Unisys Corp., 6.25%, 8/15/2017 VeriSign, Inc., 144A, 4.625%, 5/1/2023 Viasystems, Inc., 144A, 7.875%, 5/1/2019 Materials 0.6% Clearwater Paper Corp., 144A, 4.5%, 2/1/2023 FMG Resources (August 2006) Pty Ltd., 144A, 6.875%, 4/1/2022 Hecla Mining Co., 144A, 6.875%, 5/1/2021 United States Steel Corp., 7.5%, 3/15/2022 Telecommunication Services 0.5% Intelsat Jackson Holdings SA, 144A, 5.5%, 8/1/2023 (a) Total Corporate Bonds (Cost $150,760,182) Asset-Backed 0.3% Miscellaneous Fairway Loan Funding Co., "B2L", Series 2006-1A, 144A, 4.078%***, 10/17/2018 NYLIM Flatiron CLO Ltd., "D", Series 2005-1A, 144A, 2.075%***, 8/10/2017 Total Asset-Backed (Cost $6,923,747) Shares Value ($) Common Stocks 0.0% Consumer Discretionary Buffets Restaurants Holdings, Inc.* Dex Media, Inc.* Total Common Stocks (Cost $66,864) Cash Equivalents 10.4% Central Cash Management Fund, 0.07% (b) DWS Variable NAV Money Fund, 0.21% (b) Total Cash Equivalents (Cost $272,148,407) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,772,635,641)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Coach America Holdings, Inc.* LIBOR plus 3.0% 4/18/2014 Coach America Holdings, Inc.* LIBOR plus 5.75% 4/21/2014 * Non-income producing security. **Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major U.S. bank or LIBOR, and are shown at their current rate as of May 31, 2013. ***Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2013. † The cost for federal income tax purposes was $2,772,956,175. At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $23,514,478. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $32,307,515 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,793,037. (a) When-issued security. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation Prime Rate: Interest rate charged by banks to their most creditworthy customers. LIBOR: London Interbank Offered Rate At May 31, 2013, the Fund had an unfunded loan commitment of $3,000,000, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation ($) Tallgrass Energy Partners LP, Term Delay Draw, 10/25/2017 — Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (c) Loan Participations and Assignments $
